                     Case 4:20-cv-00186-KGB Document 2 Filed 02/24/20 Page 1 of 8
(Post 11/20151

~-.. '
                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF ARKANSAS
                                               Ccntra I      DMSION
                                                                                              EA•*'l~~\li.AI
                                                                                                    FEB! 4 2020
                                                                                         J~ES W.~ACK, CLERK
                                                                                         By                          DEPCLEIIK




                    (Name of plaintiff or plaintiffs)

                             v.                           civIL ACTION No.        If: 2/J -~v"' I~, ,. KGB
                                                          (case number to be supplied by the assignment clerk)




                                                                  This c.ise assigned to District Judge      e-,.1-cer
                                                                                                 ...elirlte..__...______
                                                                  and t0 Magistrate Judge ..,h.-.:tJ
                 (Name of defendant or defendants)

                    COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

                    1.     This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

             employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

             §2000e-5.    Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                    2.     Plaintiff,   i~\.;_~,                                                         ,   is a

             citizen of the United States a : : ~ s a             ~
                                                    _ _..---=-~=~of             ·fl)-i>~=~._ _ _ _ _ _ _ __,
                                                       t ~ ......la.u.i.....:nl....

                 ~ ~ ~
                             ~                                                                   ll\<l     .
                                           • ~'                    •   ~=ress)
            \-~                               (county)                    (state)                    (ZIP)
             ~S?\-\~-~
                    (telephone)




                    4.     Plaintiff sought employment from the defendant or was employed by the
                  Case 4:20-cv-00186-KGB Document 2 Filed 02/24/20 Page 2 of 8

. ... '

          defendantat\J-\~\

          ~~
                               \\J    ~u
                              • ~~~~ess)                       .J'.»C)°\                             (~1ty)
                 (county)            (state)                                   (ZIP)

                 5.     Defendant discriminated a ainst plaintiff in the manner indicated in paragraphs 9

          and 10 of the complaint on or about ~.......,"-""-_ _ _ _____._~_'\"'-M.---------'--i='--'---
                                                                     (day)

                 6.     Plaintiff filed charges against the defendant with the Equal Employment

          Opportunity Commission charging defendant with the acts of discrimination indicated in

          paragraphs 9 and IO of this complaint on or about   -l__hcs"-'\'--........___ ____.\
                                                                 (m~nth)
                                                                                             ~'-=-~----~if-"~.=-~
                                                                                             (day)
                                                                                                               .....- - -
                                                                                                              (year)

                 7.     The Equal Employment Opportunity Commission issued a Notice of Right to Sue

          whichwasreceivedbyplaintiffon\Jr,1,    ~ ~~ 'A.!)\(\                                        ,acopyofwhichnotice
                                           (month)            (day)            (yey_r)
          is attached to this complaint.         _/

                 8.     Because of plaintiff's (1)   __jf__       race, (2)                          color, (3)_ _ _ sex,

          (4) ____ religion, (5) ____ national origin, defendant:




                        (d) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                 9.     The circumstances under which the defendant discriminated against plaintiff were
                 Case 4:20-cv-00186-KGB Document 2 Filed 02/24/20 Page 3 of 8

.   '




               10.     The acts set forth in paragraph 9 of this complaint:

                       (a)           are still being committed by defendant.

                       (b)   I_      are no longer being committed by defendant.

                       (c) _ _ _ may still be being committed by defendant.

                11.      Plaintiff attaches to this complaint a copy of the charges filed with the Equal

        Employment Opportunity Commission which charges are submitted as a brief statement of the

        facts supporting this complaint.

               WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

                       (a) _ _ _ Defendant be directed to employ plaintiff, and

                       (b) _ _ _ Defendant be directed to re-employ plaintiff, and

                       (c)           Defendant be directed to promote plaintiff, and

                       (d)   T_      Defendant be directed to ~l"t      ...,._")i..~J\,;"\~ ~~q~ .':l':"
        and that the Court grant such relief as may be appropriate, including injunctive orders, damages,   ~
        costs and attorney's fees.
Case 4:20-cv-00186-KGB Document 2 Filed 02/24/20 Page 4 of 8
Case 4:20-cv-00186-KGB Document 2 Filed 02/24/20 Page 5 of 8
                         Case 4:20-cv-00186-KGB Document 2 Filed 02/24/20 Page 6 of 8
 EEOC Farm 161 (11/16)                   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:     Bobby J. Knight, Jr.                                                           From:    Little Rock Area Office
        9 Sagewood Court                                                                        820 Louisiana
        North Little Rock, AR 72118                                                             Suite 200
                                                                                                Little Rock, AR 72201


      D                     On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a))
 EEOC Charge No.                                EEOC Representative                                                     Telephone No.
                                                Rodney E. Phillips,
493-2019-01138                                  Investigator                                                            (501) 324-6473
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


      D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
                 The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to condude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.


      D          Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years (3 years}
before you file suit may not be collectible.


                                                    ~~~                                                                   PEC 2     s 2019
Enclosures(s)                                                    WIiiiam A. Cash, Jr.,                                        (Date Mailed)
                                                                 Area Office Director
cc:
            Ida Smith                                                                Dylan Botteicher
            Human Resources                                                          Attorney
            MAACO                                                                    COX, STERLING, MCCLURE & VANDIVER, PLLC
            8100 North Rockwell Ave.                                                 8712 Counts Massie Rd
            Oklahoma City, OK 73132                                                  North Little Rock, AR 72113
Enclosure with EEOC Case      4:20-cv-00186-KGB Document 2 Filed 02/24/20 Page 7 of 8
Form 161 (11/16)

                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This information relates to filing suit in Federal or State court under Federal law.
                    If you   also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or mom limited than those described below.)


PRIVATE SUIT RIGHTS
                                        Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                        the Genetic Information Nondiscrimination Act (GINA), or the Age
                                        Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint'' that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                     Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10- not 12/1/10 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                   --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND                EEOC ASSISTANCE             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                   IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
             Case 4:20-cv-00186-KGB Document 2 Filed 02/24/20 Page 8 of 8
                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                               Little Rock Area Office


•
Bobby Knight
                                                                                            820 Louisiana St, Suite 200
                                                                                                Little Rock, AR 72201
                                                                             Intake lnfonnation Group: (800) 669-4000
                                                                        Intake Infonnation Group TTY: (800) 669-6820
                                                                                                  FAX (SOI) 324-S991
                                                                                               Website: www.eeoc.goy


9 Stagewood Court
North Little Rock, AR 72118


Re:     Knight v. MAACO
        EEOC Charge No. 493-2019-01138

Dear Mr. Knight:

The enclosed Notice terminates the processing of your charge and gives notice of your right to sue within 90
days. On June 12, 2019, a copy of the Respondent's position.statement was electronically Sent to you. After
receiving your response, all evidence collected during the investigation was thoroughly reviewed. The
investigation revealed the following facts:

You alleged that you were denied training, not allowed to hire employees, paid less, and harassed because of
your race (Black) and were demoted in retaliation for complaining in violation of Title VII of the Civil
Rights Act of 1964, as amended.

The evidence shows you were promoted to an Assistant Manager and then to General Manager. Joey Moore
(White) was demoted from shop manager to salesperson from Sherwood in April of 2019. Terrell Jacob
(Black) was demoted from district manager to shop manager in April of 2018, then promoted again to district
manager, then demoted another time to district manager in November of 2018. Nick Fernow (White) was
demoted from district manager to shop manager of Sherwood in April of 2019. You complained about a
White worker making a racial reference and Respondent discharged the person. Additionally, evidence
shows you were demoted due to customer complaints in March 2019. Respondent only started sending
~alespeople to be trained for orientation since November of 2018. Nick Fernow went in November 2018,
Cody Key, was trained in January 2019, Selena Esry was trained in February of 2019. Joey Moore, was
trained in December 2018, Megan, last name unknown, was trained in June of 2019, and Joel Washok was
trained in May 2019-all of these individuals are White. As to pay, the evidence shows Respondent had five
employees in Sherwood and six in Little Rock. The pay was varied for each with Whites making more than
Blacks and Blacks making more than Whites. In conclusion, the evidence shows Respondent also discharged
multiple Whites for performance issues.

No further action will be taken by this office regarding your charge of discrimination. The Director's
determination in this matter is enclosed. This determination concludes the processing of the charge by the
EEOC, but does not affect your right to sue on your own behalf. You may pursue the matter by filing in
Federal District Court as explained in the Dismissal and Notice of Rights.

Sincerely,
                                                                                               ·Dre 2 3 2019
                                                                                                       Date
Rodney Phillips
Federal Investigator

Enclosure
